Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has not traverse the examiner’s assertion of official notice in the response filed 5/10/2022 and the well-known in the art statement is taken to be admitted prior art (see MPEP 2144.03).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al. (US 2012/0182668).
Regarding claim 2, Kim et al. disclose a tantalum capacitor [0006], comprising:
first (left) and second (right) surfaces facing in a first direction, third (front) and fourth (back) surfaces facing in a second direction, and fifth (top) and sixth (bottom) surfaces facing in a third direction:
a tantalum body (110 - [0006]) having one surface (right) through which a tantalum wire (tantalum capacitor - (111))  is exposed in the first direction (left, right); and
a substrate (160, 170) on which the tantalum body (110) is mounted in the third direction (top – bottom),
wherein the substrate (160-170) comprises a first layer (170) having a substrate mounting surface, through which the tantalum capacitor is mounted, and a second layer (160) on which the tantalum body (110) is mounted, and
the first layer (170) and the second layer (160) are in direct contact with each other.
	Kim et al. do not specifically state that the wire (111) includes tantalum.
	It is well known in solid electrolytic capacitor art to form a wire from tantalum. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the solid electrolytic capacitor of Kim et al. so that the wire comprises tantalum, since wire materials are selected between cost, mechanical properties, and conductive properties.
 It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4-8, 10-14, 16, 18, and  21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP 2009-194200) in view of Matsumoto et al. (JP 2001-257130A). 
Regarding claim 1, Saito discloses in fig. 1-2, a solid electrolytic capacitor, comprising:
first (left) and second (right) surfaces facing in a first direction, third (front) and fourth surfaces (back) facing in a second direction, and fifth (top) and sixth (bottom) surfaces facing in a third direction;
an anode body (1); and
a substrate (9) on which the body (1) is mounted in the third direction,
the substrate (9) comprises a positive electrode connection portion (top 8)  connected to the anode (1); 
a negative electrode connection portion (top 10) connected to the body (1); 
a positive electrode terminal (bottom 8) connected to the positive electrode connection portion (top 8) and exposed to the sixth surface (bottom); and 
a negative electrode terminal (bottom 10) connected to the negative electrode connection portion (top 10) and exposed to the sixth surface (bottom), and
side surfaces of the positive (top 8) and negative (top 10) electrode connection portions are entirely embedded in the substrate (9).
Saito discloses the claimed invention except for the solid electrolytic capacitor is a tantalum capacitor having a tantalum wire that is exposed in the first direction and the substrate is an organic-inorganic composition substrate. 
Matsumoto et al. disclose a tantalum capacitor, comprising: first and second surfaces facing in a first direction (fig. 1 — right, left or left, right), third and fourth surfaces facing in a second direction (fig. 1 — front, back or back, front fig. 2), and fifth and sixth surfaces facing in a third direction (fig. 1 — top, bottom, or bottom, top); a tantalum body (1, [0001]) having one surface (left) through which a tantalum wire (11), [0018]) is exposed in the first direction (fig. 1 -- left — right); and a substrate that is an organic-inorganic composite (glass epoxy – [0010]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Saito with 
A) a tantalum solid electrolytic capacitor having a tantalum anode and tantalum wire that is exposed from the tantalum anode, and  
B) an organic-inorganic composite substrate, 
since such a modification would form 1) a solid electrolytic capacitor having superior frequency characteristics and long-term stability, 2) an anode having high surface area, and 3) a substrate having good chemical resistance, low thermal conductivity, and is light weight. 
Regarding claim 4, Saito discloses each of the positive electrode terminal (bottom 8) and the negative electrode terminal (bottom 10) has at least one of a length greater than a thickness (see fig. 1b).
Regarding claim 5, Saito discloses each of the positive electrode connection portion (top 8) and the negative electrode connection portion (top 10) a length greater than a thickness (fig. 1b).
Regarding claim 6, Saito discloses a lower surface of the positive electrode connection portion (top 8) and an upper surface of the positive electrode terminal (bottom 8) are disposed to be in contact with each other (fig. 1b), and
a lower surface of the negative electrode connection portion (top 10) and an upper surface of the negative electrode terminal (bottom 10) are disposed to be in contact with each other.
Regarding claim 7, the modified Saito discloses a positive electrode junction portion  (7, 11) disposed on the substrate (9), and
the positive electrode junction portion (7, 11) is connected to the positive electrode connection portion and the tantalum wire (11 – Matsumoto).
Regarding claim 8, Saito discloses the positive electrode junction portion (7, 11) is arranged between the positive electrode connection portion (top 8) and the tantalum wire (11 – Matsumoto) with respect to the third direction (top – bottom).
Regarding claim 10, Saito discloses the positive electrode connection portion (top 8) and the positive electrode terminal (bottom 8) have different lengths from each other in the first direction (left-right).
Regarding claim 11, Saito discloses the length of the positive electrode connection portion (top 8) is smaller than the length of the positive electrode terminal (bottom 8 – fig. 1b).
Regarding claim 12, Saito discloses the positive electrode connection portion (upper & centered 8).
Regarding claim 13, Saito discloses the positive electrode connection portion (upper & center 8) is skewed towards the first surface (left) and away from the tantalum body in the first direction, with respect to the positive electrode terminal. 
Regarding claim 14, Saito discloses the positive electrode connection portion (top- 8) and the positive electrode terminal (bottom 8) are spaced apart from the first surface (left - see fig. 1b) , and
the negative electrode connection portion (top 10) and the negative electrode terminal (bottom 10) are spaced apart from the second surface (right).
Regarding claim 16, Saito discloses the positive electrode connection portion (top 8) comprises a positive electrode extension portion (first direction), and the negative electrode connection portion (top 10) comprises a negative electrode extension portion (first direction). 
Regarding claim 18, Saito discloses the substrate comprises the substrate comprises a curable resin (Matsumoto et al. – epoxy) and an inorganic filler (Matsumoto et al. – glass – [0010]).
Regarding claim 21, Saito discloses a molding portion (13) covering the tantalum body.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP 2009-194200) and Matsumoto et al. (JP 2001-257130A) as applied to claim 1 above, and further in view of Tokashiki et al. (US 2009/0244814).
Regarding claim 9, Saito discloses the claimed invention except for the positive electrode connection portion and the positive electrode terminal have substantially same lengths as each other in the first direction. 
Tokashiki et al. disclose a solid electrolytic capacitor, wherein the solid electrolytic capacitor comprising a positive electrode connection portion (3) and a positive electrode terminal (7), wherein the positive electrode connection portion and the positive electrode terminal have substantially same lengths as each other in a first direction (left to right). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the solid electrolytic capacitor of Saito so that the positive electrode connection portion and the positive electrode terminal have substantially same lengths as each other in the first direction, since such a modification would form an anode termination having desired electrical properties (ESR).

Claim(s) 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP 2009-194200) and Matsumoto et al. (JP 2001-257130A) as applied to claim1 and 16 above, and further in view of Ihara (US 2011/0032662).
Regarding claim 15, Saito discloses the claimed invention except for the positive electrode connection portion and the positive electrode terminal are exposed to the first surface, and the negative electrode connection portion and the negative electrode terminal are exposed to the second surface.
lhara discloses a solid electrolytic capacitor comprising a positive electrode connection portion (33) and a positive electrode terminal (3) that are exposed to the first surface (right), and the negative electrode connection portion (top of 4) and the negative electrode terminal (@41) that are exposed to the second surface (right).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the solid electrolytic capacitor where the positive electrode connection portion and the positive electrode terminal are exposed to
the first surface, and the negative electrode connection portion and the negative
electrode terminal are exposed to the second surface, since such a modification would form a capacitor having improved volumetric efficiency.
Regarding claim 17, Saito discloses the claimed invention except for the positive electrode extension portion is exposed to the first surface and the negative electrode extension portion is exposed to the second surface.
lhara discloses a solid electrolytic capacitor comprising a negative electrode extension portion (top 41) that is exposed to a second surface (left).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the solid electrolytic capacitor where the negative electrode extension portion is exposed to the second surface, since such a modification would form a capacitor having improved volumetric efficiency.
Claim(s) 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP 2009-194200) and Matsumoto et al. (JP 2001-257130A) as applied to claim 18 above, and further in view of applicant’s admitted prior art (AAPA).
Regarding claim 19, the modified Saito discloses the claimed invention except for the epoxy is a photocurable epoxy.
AAPA discloses photocurable epoxy is a well-known substrate material.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the substrate of Saito using a photocured resin, since such a modification would form the substrate using a process requiring less energy (as compared to heat-curing).
Regarding claim 20, the modified Saito discloses the substrate comprises a glass epoxy. 
However, the modified Saito do not specifically state that the filler is at least one selected from a group consisting of silica (SiO2), alumina (Al2O3), silicon carbide (SiC), barium sulfate (BaSO3), talc, mud, mica powder, aluminum hydroxide (Al2OH3), magnesium hydroxide (Mg (OH) 2),calcium carbonate (CaCO3), magnesium carbonate (MgCO3), magnesium oxide (MgO), boron nitride (BN), aluminum borate (AlBO3), barium titanate (BaTiO3), and calcium zirconate (CaZrO3).
AAPA disclose silica is a well-known material used in the substrate art.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the filler of Saito using silica, since insulator materials are selected based on design considerations and tradeoffs between cost, mechanical properties, and dielectric properties.
It has been held to be within the general skill of a worker in the art to select a
known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Allowable Subject Matter
Claims 26-37 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848